Citation Nr: 0105322	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted the veteran's claim for service 
connection for PTSD and assigned that disability a 30 percent 
rating.

The file contains a transcript of the veteran's Huntington, 
West Virginia, November 1998 videoconference hearing before 
the undersigned member of the Board in Washington, D.C.  

In February 1999 and June 2000, the Board remanded this issue 
for further development.  In each instance, the RO, after 
readjudicating the claim based on the requested development, 
continued its denial of the veteran's original rating claim.  
The case has returned to the Board for appellate review.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  panic 
attacks more than once a week; impaired judgment; and 
difficulty in establishing and maintaining effective work and 
social relationships, and Global Assessment of Functioning 
Scale scores ranging between 50 and 65.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Service connection is in effect, in pertinent part, for PTSD, 
for which the RO has assigned a 30 percent rating under 
Diagnostic Code 9411 of the Rating Schedule.  

The record shows that the veteran's original claim for 
service connection for PTSD was received in December 1997 and 
initially granted by a rating decision in March 1998.  The RO 
assigned an original rating of 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective from December 4, 
1997.  The veteran disagreed with this evaluation, and timely 
appealed the decision. 

Thus, the veteran's claim for an evaluation in excess of 30 
percent for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 
38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation. . . . "  
The distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under the criteria of Diagnostic Code 9411, a 30 percent 
disability evaluation is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

The Board finds that the evidence supports a 50 percent 
rating for PTSD because it meets the required criteria 
pursuant to Diagnostic Code 9411.  The evidence shows that 
there is occupational and social impairment with reduced 
reliability and productivity, specifically due to such 
symptoms as panic attacks more than once a week; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

For example, a VA examiner opined in a December 1997 
examination report that the veteran had PTSD primarily due to 
the stressors of chronic PTSD symptoms, rage episodes with 
job problems, and a GAF of 60.  According to the VA examiner, 
the veteran complained of problems at his workplace, 
explaining that he was recently placed on administrative 
leave due to a confrontation with his supervisor.  The 
veteran also recollected becoming angry with people at work.  
The examiner specifically found on examination that the 
veteran appeared well groomed and clean.  The veteran's 
speech was abundant and coherent and thoughts were goal 
directed.  The veteran denied suicidal or homicidal ideation, 
as well as audiovisual hallucinations.  The examiner noted 
that the veteran's affect was full, mood was labile, and 
cognitive functions were grossly preserved.  The examiner 
found that the veteran was competent to handle VA funds.  As 
noted above, a GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Richard, 9 Vet. App. 
at 267 (citing DSM-IV, p. 32). 

Furthermore, according to a January 1998 letter, apparently 
written to the veteran's employer, a VA physician reported 
that the veteran was undergoing treatment with the VA Mental 
Health Service.  The VA physician opined that, due to the 
severity of the veteran's illness and his current medication, 
it would be beneficial for the veteran to be reassigned to 
other less stressful duties.

In January 1998, a VA examiner diagnosed the veteran with 
chronic and severe PTSD and major depression with a GAF of 
50.

In March 1998, M. Bryan Reynolds, D.O., reported in a 
statement that he had treated the veteran as a patient since 
1989.  During this time, Dr. Reynolds, and his associate, 
prescribed the veteran Xanax, just after the veteran began 
working for the United States Postal Service.  Dr. Reynolds 
noted that the veteran had an anxiety syndrome at that time, 
and that over the years, the veteran has required Xanax and 
other medications due to the anxiety syndrome associated with 
his work.  Dr. Reynolds related that, it was his 
understanding, the veteran had supposed difficulty meeting 
time standards, arguments with supervisory personnel, and 
mistreatment.  The doctor recollected that each time he 
prescribed anxiety/antidepressive medications, it was in 
relation to the veteran's problems at work.

In June 1998, the same VA physician who wrote the January 
1998 letter referenced above, reported on the veteran's 
psychiatric condition on a disability claims form that the 
veteran was filing with his employer.  The VA physician noted 
that the veteran was unable to work with the public or work 
under stress due to his PTSD, and the prognosis was guarded.  
In addition, the doctor noted that the veteran had not 
achieved maximum medical improvement and he did not know when 
he expected the veteran to show fundamental changes in his 
condition.  The VA doctor concluded that the veteran did not 
tolerate work with people and he could not cope with 
stressful situations.

According to a July 1999 VA psychiatric examination report, 
the veteran complained of temper control problems.  For 
example, he reported that he received medical disability from 
the postal service after 15-years of employment in January 
1997.  He stated that he took Trazodone to relieve his sleep 
disturbances, however, it resulted in causing more 
nightmares.  He explained that he left his job because when 
he got angry, he would destroy property.  He felt that he was 
in danger of hurting someone.  On examination, the examiner 
noted that the veteran was well groomed and no psychomotor 
abnormalities were noted.  He did not have any immediate 
suicidal plans or intent.  He denied any audiovisual 
hallucinations.  The examiner determined that the veteran was 
competent to handle his VA funds.  The examiner diagnosed 
chronic PTSD, and episodic alcohol abuse, with a GAF Scale 
score of 55.  The examiner elaborated that the diagnosis of 
PTSD was supported by his reported trauma and reliving of the 
traumatic experiences through dreams and memories.  The 
veteran maintained a hypervigilant attitude.  The examiner 
determined the GAF Scale score based on the veteran's 
currently reported PTSD symptoms at a serious level, which 
caused a serious impairment in his social and occupational 
functioning.

Thus, based on the evidence of record, the Board finds that a 
rating of 50 percent is warranted.

While there is evidence that the veteran may have some of the 
symptomatology needed for an evaluation of 70 percent, such 
as difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
there is a lack of evidence of a greater number of the 
symptoms listed under the 70 percent evaluation.  For 
example, the veteran does not appear to have deficiencies in 
judgment or thinking, which were adequate as reflected in the 
various VA examination reports.  Additionally, he does not 
have psychiatric symptomatology such as recent suicidal 
ideation, obsessional rituals that interfere with routine 
activities, speech that is illogical, obscure or irrelevant, 
or spatial disorientation.  While the veteran maintains that 
he left work in January 1997 due to personality conflicts at 
work, nevertheless, there is no probative evidence that he 
left work solely due to PTSD or that he is currently unable 
to work in a non-stressful environment.  The Board notes that 
the RO requested that the veteran supply copies of his 
employer's disability decision.  The veteran responded in 
February 2000 that there were no records available.  In June 
2000, he was requested to sign and return a release of 
information form so VA could obtain a copy of the employer's 
decision.  The veteran has not responded.  Where a veteran 
acknowledges the unavailability of private medical records, 
the Board is not obligated under the duty to assist to seek 
them out.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  
Cf. Porter v. Brown, 5 Vet. App. 233, 237 (1993) ("VA had no 
duty to seek to obtain that which did not exist").  The RO 
fulfilled the duty to assist by requesting these records from 
the veteran and requesting his assistance in obtaining the 
records.  Having now recognized the possible importance of 
these records, it is unfortunate that, according to the 
veteran, no records were available.  See Spurgeon v. Brown, 
10 Vet. App. 194, 197-98 (1997).  While there is certainly a 
duty to assist, such a duty does not relieve a claimant 
entirely from assisting himself.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street").  

Nevertheless, even assuming that the veteran's employer 
placed him on disability due to PTSD, the medical evidence of 
record indicates that the veteran is able to work in non-
stressful environments.  

After consideration of the entire record as discussed above, 
the Board is unable to conclude that the veteran's PTSD is 
manifested by symptomatology that would support a rating in 
excess of 50 percent under the criteria.  In reaching this 
decision, the Board has considered the history of the 
veteran's PTSD, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  The veteran's PTSD, 
however, simply does not impair the appellant to a degree 
that would warrant a schedular evaluation in excess of 50 
percent under the Rating Schedule.

In this regard, the Board finds that the preponderance of the 
medical evidence shows that, although the veteran has a 
temper control problem, he is still able to work, as long as 
it is in a less stressful environment and not working with 
the public.  For example, the VA physician in June 1998 
indicated that the veteran did not work well with people and 
could not tolerate stress well.  Thus, while it is apparent 
that the veteran had difficulty maintaining personal and 
professional relationships as a result of his temper, he has 
not shown an inability to do so in a non-stressful work 
environment.

Also, although the veteran lives alone, he is not isolated 
from society.  For example, according to the July 1999 VA 
psychiatric examination report, the veteran reported that he 
would visit his ailing mother and tend to her needs.  He also 
indicated that he had a valid driver's license.  Finally, the 
medical evidence shows that the veteran's cumulative GAF 
Scale scores recorded during this time, which pertain to 
overall social and industrial impairment, were consistently 
reported to be 50 or above.  A GAF Scale score from 41- 50 
involves serious symptoms or serious impairment in social or 
occupational functioning; a GAF Scale score from 51-60 
involves moderate symptoms or moderate difficulty in social 
or occupational functioning; and a GAF Scale score of 65 
indicates some mild symptoms, or some difficulty in social, 
occupational or school functioning. 

While the veteran has anxiety, and has reported problems 
controlling his temper, he does not have a significant 
history of impaired judgment or other significant findings 
associated with his PTSD.  Likewise, although the veteran's 
complaints of irritability and anxiety have been shown to be 
productive of panic attacks, there is no probative evidence 
that he experiences panic attacks more than once a week.  For 
example, according to an August 1999 VA Mental Health Clinic 
outpatient record, the veteran reported that he was doing 
"OK", and that his medications were relatively effective in 
controlling his anxiety and depression.  The VA examiner 
assessed PTSD with a GAF Scale score of 65.  Thus, this 
evidence does not support a rating in excess of 50 percent.  
Diagnostic Code 9411.

In addition to the evidence noted above, the reported GAF 
Scale scores are not consistent with disability that would 
support a rating in excess of 50 percent.  Consequently, the 
Board finds that the disability picture for the veteran's 
service-connected psychiatric disability does not more nearly 
approximate the criteria for a rating in excess of 50 percent 
under the applicable rating criteria. Diagnostic Code 9411.

The Board has considered whether the application of staged 
ratings is appropriate, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds, however, that a 
staged rating is not for application in this case as, during 
the entire time period at issue, the veteran has never been 
shown to be more than 50 percent disabled due to his PTSD.

The Board has considered the veteran's November 1998 
testimony with respect to the effect his PTSD had on his 
inability to work.  While the Board does not doubt the 
veteran's sincerity with respect to his contentions that his 
PTSD prevents him from working, and that he despised going to 
work to his former place of employment, Diagnostic Code 9411 
requires competent objective evidence that his PTSD meets the 
appropriate criteria.  Therefore, the Board concludes that, 
without such evidence, a rating in excess of 50 percent is 
not warranted.  

Finally, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a rating in excess 
of 50 percent is warranted.  In the regard, the Board has 
found that, as the preponderance of the evidence is against a 
rating in excess of 50 percent, the doctrine is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
adequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards".  In the present case, the RO found that the 
veteran's PTSD did not present such an exceptional or unusual 
disability picture.  There is no indication in the record 
that the veteran's PTSD has resulted in frequent 
hospitalization.  Additionally, marked interference with 
employment, i.e., that which is beyond what is contemplated 
in the assignment of a 50 percent evaluation, is also not 
shown.  In this regard, the Board notes that the veteran has 
testified that his workplace was a stressful environment for 
him and that he left on disability.  Even accepting his 
assertions at face value, the medical evidence of record 
indicates that, despite his anger control problems, he is 
able to work in a non-stressful environment.  Thus, while the 
veteran is not currently employed, there is no further 
showing that the symptoms of his PTSD prevent him from 
working.  Under these circumstances, the Board concludes that 
neither the veteran's statements nor the clinical evidence 
indicates that the veteran's PTSD warrants the assignment of 
an extraschedular evaluation.


ORDER

Entitlement to a disability rating of 50 percent for PTSD, on 
appeal from an original rating, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

